Case: 14-10613    Date Filed: 01/26/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-10613
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:02-cr-20119-FAM-3



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

LOUIS ASKEW,
a.k.a. Dreads,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (January 26, 2015)

Before ED CARNES, Chief Judge, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-10613     Date Filed: 01/26/2015   Page: 2 of 2


      Philip R. Horowitz, appointed counsel for Louis Askew in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). In a pro se response to counsel’s motion to

withdraw, Askew requests the appointment of substitute counsel. Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Askew’s convictions and sentences are AFFIRMED. Askew’s pro se motion for

substitute counsel is DENIED. See United States v. Young, 482 F.2d 993, 995 (5th

Cir. 1973).




                                          2